Citation Nr: 1522583	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Service connection for ischemic heart disease, claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his daughter


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to December 1969, to include service in the Republic of Vietnam.

The appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO denied service connection for ischemic heart disease.  In May 2012, the Veteran requested reconsideration of the decision and in June 2012, the RO again denied service connection for ischemic heart disease.  In March 2012, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013. 

In April 2013, the Veteran, his wife and his daughter testified during a hearing before a  Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In his December 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO; however, in an August 2014 letter the Veteran's attorney withdrew the request for such hearing.  See 38 C.F.R. 20.704(d) (2014). 

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  As the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides while on active duty.
 
3.  The weight of the competent, persuasive evidence establishes that the Veteran does not currently have, and at no point pertinent to this appeal has had, ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease, claimed as due to exposure to herbicides (Agent Orange), are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim or claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A February 2012 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for service connection for ischemic heart disease.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the February 2012 letter meets the VCAA's content and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA and private treatment records, as well as the reports of the Veteran's two VA examinations related to his claim.  Also of record and considered in connection with the claim is the transcript of the Veteran's DRO hearing, as well as written statements by the Veteran and by his attorney, on his behalf.  The Board finds that no additional action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

As the April 2013 hearing, the Veteran was provided an opportunity to set forth his contentions before a DRO at the RO.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the DRO hearing was legally sufficient. 

During the hearing, the presiding DRO enumerated the issue on appeal.  In addition, she solicited information regarding the nature and severity of the Veteran's symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the DRO did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Simply stated, nothing gave rise to the possibility-during the hearing or elsewhere-that there exists any outstanding,  pertinent evidence to obtain or submit.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and was made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, such as cardiovascular disease, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service, even if there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Pertinent to the current appeal, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  In this case, the Veteran's service record reflects his service in the U.S. Army in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to Agent Orange is presumed.  Id.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2014).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for, among other diseases ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

In this case, notwithstanding the Veteran's presumed exposure to herbicides, to include Agent Orange, the Veteran is not shown to have the claimed ischemic heart disease.  Thus, the Board finds that his claim must be denied on the basis of current disability.

The Veteran's private medical records, dated from April 1989 to August 2011, include the report of a May 2004 cardiac catheterization performed on the Veteran by Dr. M.K., with next-day follow up by Dr. A.M.  Dr. M.K. noted the Veteran had borderline significant disease involving his right coronary artery.  He noted that his testing of the Veteran indicated a suggestion of inferior wall ischemia.  Dr. A.M.'s note concerning follow-up treatment of the Veteran after the procedure indicates the Veteran experienced "severe inferior wall ischemia."  
	
The file also contains two letters from Dr. J.D., the Veteran's former private doctor in Ohio, dated January 2012 and April 2012.  Both letters consist of a single sentence that indicates the Veteran has "multiple cardiac" problems that are "late complications" from his exposure to herbicides.  The April 2012 letter expands the sentence to specify a diagnosis of ischemic heart disease.

The two reports from 2004 provide the only mention of ischemia, and the April 2012 letter is the only diagnosis of ischemia, in the entirety of the Veteran's private medical records.  

The Veteran's VA treatment records, dated from February 2009 to September 2013, show no indication of a diagnosis of ischemic or other heart disease.  In November 2011, the Veteran underwent an adenosine stress test at the VA Medical Center in Hot Springs, South Dakota.  At that time, testing revealed a normal sinus rhythm without any chest pain or shortness of breath.  The electrocardiogram indicated no findings of ischemia throughout the entire examination, and the report showed the Veteran's adenosine stress test concluded without ischemic changes. 

In a December 2011 treatment note from a VA nurse practitioner, it was noted that the stress test the previous month was negative for ischemia.  The nurse practitioner noted that the Veteran and his wife both indicated that the Veteran had been told that he had previously had a myocardial infarction.  She reviewed the Veteran's record and consulted with fellow staff and found that there was no evidence that the Veteran had, in fact, ever had one. 

In March 2012, the Veteran underwent a VA Ischemic Heart Disease examination.  The examining physician reviewed the Veteran's entire claims file and concluded that the Veteran did not have ischemic heart disease.  She explained that the record showed that the Veteran had experienced syncopal episodes and some atypical chest pain.  The examiner referenced the November 2011 adenosine stress test, which was negative for ischemia.  At that time, the Veteran's resting EKG was normal, with no evidence of a prior myocardial infarction.  The examiner also noted that in December 2011, the Veteran was seen at the Minneapolis, Minnesota VA and no further testing for ischemic heart disease was indicated.  She further noted mention of a prior angiogram showing 40 percent obstruction, and explained that this is not sufficient to cause cardiac ischemia.  In an addendum to the examination report, the examiner noted that the Veteran underwent a cardiac catheterization in 2004, due to chest pain.  The examiner indicated that the procedure showed "mild to moderate lesions of the right coronary artery," which at the time were concluded to have no severe significance.  The examiner concluded that the whole of the Veteran's medical record indicated no diagnosis of ischemic heart disease. 

In June 2013, the same examiner was asked by the AOJ to provide an addendum report concerning the possibility of an ischemic heart disease diagnosis.  The examiner noted that she reviewed the Veteran's entire paper and electronic record, but did not examine the Veteran in person at that time because the claims file contained sufficient evidence to provide the opinion requested by the AOJ.  The examiner was asked to address the two letters written by Dr. J.D., indicating the Veteran had multiple cardiac problems, including ischemic heart disease.  The examiner noted that the letters did not describe what the cardiac conditions were, nor did they explain why the doctor felt the Veteran had a diagnosis of ischemic heart disease.  

The examiner then noted review of Dr. J.D.'s office records, which were contained in the Veteran's file.  The examiner explained that Dr. J.D. noted "arteriosclerotic heart disease of native arteries" as an issue on the Veteran's problem list, with a reference to a note from the 2004 cardiac catheterization, showing a 40 percent obstruction.  However, the VA examiner opined that the angiogram and subsequent flow studies that were the basis for such a finding did not indicate that the arteriosclerotic heart disease and coronary artery disease were obstructing or causing ischemia.  The examiner noted that Dr. J.D.'s notes did not at any point discuss the symptoms of ischemic heart disease, nor was there any active diagnosis of ischemic heart disease in the records.  The examiner explained that, while the Veteran did have some atherosclerosis, it was due to his age and there was no evidence that it had resulted in ischemic heart disease in the Veteran.  

The examiner also noted review of the reports of carotid artery ultrasounds done in evaluation of the Veteran's syncopal episodes, noting that the episodes were not related to any ischemic heart disease.  The examiner explained that while the reports showed the presence of some atherosclerotic plaque, it has nothing to do with identifying the presence of ischemic heart disease, since the carotid arteries are not part of the coronary artery system. 

The examiner then addressed the Veteran's contention that he was taking certain medications-namely, amlodipine, hydrochlorothiazide and metoprolol-for the treatment of ischemic heart disease.  The examiner reviewed the Veteran's medical records and determined that the Veteran was taking the medications for treatment of hypertension.  The examiner noted that the VA's standard pharmacy prescription template for metoprolol includes the notation "for heart and blood pressure," but that is a default on the patient instructions and her review of the Veteran's records shows no indication that he was taking the medication for his heart.  The examiner pointed out that the record indicated that Dr. J.D. prescribed metoprolol for the Veteran's hypertension and tremor.  Further, the examiner could not find any medical records that showed that any medication of any kind had been prescribed for the treatment of ischemic heart disease, or any other heart condition.  

The examiner concluded by addressing the Veteran's contention that he suffered a myocardial infarction at some point in the past.  The examiner indicated that she could find no medical records to verify that statement.  While a November 2012 myocardial perfusion study reported "slightly decreased radiotracer uptake in the inferior and basal septal area ... differential diagnosis includes artifact or infarct," a 2011 perfusion study showed no abnormality.  In addition, EKG testing of the Veteran was negative for an old myocardial infarction and since nothing in the Veteran's record indicated a myocardial infarction had occurred, the 2012 findings could not be attributed to such. 

Therefore, the examiner confirmed her previous conclusion that it is less likely than not that the Veteran currently had or had ever had ischemic heart disease.  Her rationale was that her review of the record did not indicate that a diagnosis of such had ever been established in the Veteran. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

Although private medical records reference possible, or a suspicion of, inferior wall ischemia, the only medical evidence of record reflecting an actual diagnosis of ischemic heart disease is the letter from Dr. J.D. dated in April 2012.  However, the doctor did not provide any explanation of, or support for, his diagnosis.  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale, can be accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The diagnosis reflected in the April 2012 letter is, therefore, accorded no probative weight.  

By contrast, the Board has assigned significant probative value on the question of diagnosis to the opinions of the VA examiner, who found in March 2012 and June 2013 that the Veteran had never been diagnosed with ischemic heart disease.  With respect to both of her examinations, the Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and medical records.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided a reasoned analysis for her finding that the Veteran had no diagnosis of ischemic heart disease.  In providing the June 2013 opinion, in particular, the examiner reviewed the entirety of the Veteran's record, and reviewed and addressed each instance where the record indicated that an ischemic heart disease diagnosis was possible.  While both of the VA opinions are persuasive, the Board finds that the June 2013 opinion constitutes particularly probative evidence that the Veteran does not have a diagnosis of ischemic heart disease.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and the extent to which he reviewed prior clinical records and other evidence).  Thus, the most persuasive evidence on the question of current diagnosis of ischemic heart disease weighs against the claim.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus where, as here, competent, persuasive medical evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection, on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

The Board further finds that the lay assertions in this appeal do not provide persuasive support for the claim.

To the extent that the Veteran has expressed his belief that the reports of the 2004 catheterization show he has a valid diagnosis of ischemic heart disease, the Board notes that these records were fully considered by the VA examiner when drafting her 2012 and 2013 reports.  In addition, the Veteran's assertions that he had a myocardial infarction in the past were also considered and discussed in those probative reports. 

Finally, as for any direct assertions of the Veteran and/or his attorney that the Veteran has a diagnosis of ischemic heart disease resulting from his exposure to Agent Orange in Vietnam, the Board emphasizes that the diagnosis of the heart disease in question is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)), the specific matter on which this claim turns-the diagnosis of ischemic heart disease-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the diagnosis of any such heart disorder.  Id; Jandreau, supra.  As any such lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor controvert the probative medical opinions of the VA examiner in this case on the basis of lay assertions.  

For all of the foregoing reasons, service connection for ischemic heart disease  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for ischemic heart disease, claimed as due to exposure to herbicides (Agent Orange), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


